Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending.
Claims 1- 9 have been examined.
Claim 1 has been amended in the response filed 12/13/2021.

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Acevedo Velez et al. WO 2016/048765 (published March 31, 2016) (Velez) (Citations below are found in the corresponding US PG PUB reference US PG PUB 2017/0321111) in view of Abbas et al. US  PG PUB 2014/0110117 (Abbas).

	Claim 1:
	Velez teaches:
	A method for recovering petroleum from a subterranean oil-containing formation, [0001]; 
the method comprising the step of injecting an aqueous wettability solution into the subterranean oil-containing formation wherein the aqueous wettability solution consisting essentially of:  5(i) a nonionic surfactant of structure (I): 
    PNG
    media_image1.png
    49
    323
    media_image1.png
    Greyscale
  10where R1 is a linear or branched alkyl with from one to 23 carbons; R2 is selected from hydrogen and linear or branched alkyls with from one to 23 carbons provided that the total number of carbons in the combination of R1 and R2 is in a range of 7 to 23; (AO) is selected from a group consisting of CH(CH3)CH20 and CH(CH2CH3)CH20; m is a number from zero to 10; n is 15a number from 5 to 30; and G is selected from a group consisting of hydrogen, chlorine, alkyl groups with one to four carbons, and COR' where R' is an alkyl with from one to four carbons; (ii) optionally an anionic surfactant of structure (II):  
    PNG
    media_image2.png
    98
    510
    media_image2.png
    Greyscale
  25where R3 and R4 are each independently selected from a group consisting of hydrogen and linear and branched alkyl groups with one to 16 carbons; and M is selected from sodium, potassium, lithium and ammonium and (iv) water.  
The non-ionic surfactant is fully anticipated down the last atom in [0011]-[0026]; particularly formula structure (I) and (II) are taught.
Velez does not teach:
(iii) one or more the alcohol of structure (III):  -18-WO 2019/005289PCT/US2018/030763 R1 R I I R2-O-CH2CH2-OH 5 wherein R and R1 are independently H, or a C1 to C6 linear or branched alkyl group and R2 is H, a C1 to C6 linear or branched alkyl group, or R3-(OCH2CH2)~- 10wherein R3 is a H or a linear or branched C1 to C? alkyl group and n is equal to 1 to 6.
Applicant cites as preferred in his specification propylene glycol methyl ether or dowanol PM or methoxypropanol, all synonyms for the same compound 1-methoxy-2-propanol.
Abbas teaches using the combination of a non-ionic surfactant and a variety of alcohols added thereto will act as pour point depressants for formulations in combination for waterflooding subterranean formations to recover oil. The combination results in a superior pour point temperature, a common problem with non-ionic surfactants and the same problem cited in Applicant’s specification. Abbas teaches that adding propylene glycol monomethyl ether [0049] results in superior pour point values for a nonionic surfactant formulation, [0045]; [0046]. Abbas also teaches that “alcohol alkoxylates used in carbon dioxide emulsion flooding tend to have high pour points”.  Applicant’s claimed non-ionic surfactant is an alcohol ethoxylate, which is an alkoxylate. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Velez and add a pour point depressant such as methoxy propanol as taught by Abbas because Abbas teaches that nonionic surfactants having similar structures and generally grouped together, i.e. alcohol alkoxylates, will benefit from combining them with an alcohol as claimed for the purpose of lowering the pour point during treatment operations. 


Claim 2. 
Velez teaches:
where n is in a range of 7 to 20.  
Claim 1 teaches 5-30.

Claim 3. 
Velez does not specifically teach:
wherein the aqueous wettability solution has a pour point 15equal to or less than 15°C.  
Abbas teaches pour point as low as -54 degree C.


Claim 4. 
Abbas teaches a suggested weight ratio of non-ionic surfactant to alcohol and water ratio: [0009]; [0050], [0051]. The amounts overlap substantially with that claimed by Applicant. 
i) the nonionic surfactant is present in an amount of 10 to 90 weight percent, and (iii) the one or more alcohol is present in an amount of 10 to 90 weight percent, 20wherein the balance is made up of (iv) water so that the total of (i), (iii), and (iv) equal 100 weight percent.  
It would have been a matter of routine optimization one of ordinary skill in the art would find obvious to arrive at the claimed percent amounts after reviewing the disclosure of Abbas which teaches very similar overlapping amounts for the same purpose, in the same method.

Claim 5.
Velez teaches a suggested amount of anionic surfactant formula II of up to 10 weight percent.
Abbas teaches a suggested weight ratio of non-ionic surfactant to alcohol and water ratio: [0009]; [0050], [0051]. The amounts overlap substantially with that claimed by Applicant. 
Velez as modified by Abbas do not teaches the exact weight ratio: (ii) the anionic surfactant is present in an amount of 10 to 50 weight percent, and wherein the balance is made up of (iv) water so that the total of (i), (ii), (iii), and  25(iv) equal 100 weight percent.  
It would have been a matter of routine optimization one of ordinary skill in the art would find obvious to arrive at the claimed percent amounts after reviewing the disclosure of Abbas which teaches very similar overlapping amounts for the same purpose, in the same method.


Velez teaches:
wherein m is a number in a range of 0 to 5; n is in a range of 9 to 15; G is hydrogen; and the (R1)R2CH- group contains from 8 to 20 carbons.  see claim 6.

Claim 7. 
Velez teaches:
wherein the (R1)R2CH- group is selected from a linear C11 to C15 linear hydrocarbon chain moieties or an ethylhexyl moiety; see claim 7.

Claim 308. 
Velez teaches:
wherein R3 and R4 are each independently selected from hydrogen or a linear hexyl group provided both R3 and R4 are not both hydrogen; see claim 8.

Claim 9:
Velez does not teach:
wherein one or more alcohol is isopropanol, diethyleneglycol monobutyl ether, diethylene glycol monopropyl ether, diethyleneglycol monoethyl ether, diethyleneglycol monomethyl ether, ethyleneglycol monopentylether, -19-WO 2019/005289PCT/US2018/030763 ethyleneglycol monobutyl ether, ethyleneglycol monopropylether, ethyleneglycol monoethylether, ethyleneglycol monomethylether, dipropyleneglycol monomethyl ether, dipropyleneglycol monobutyl ether, propylene glycol monomethyl ether, propylene glycol monoethyl ether, propylene glycol monopropyl ether, propylene glycol monobutyl ether, 5butyl acetate, propylene glycol, ethylene glycol, and combinations thereof.
Applicant cites as preferred in his specification propylene glycol methyl ether or dowanol PM or methoxypropanol, all synonyms for the same compound 1-methoxy-2-propanol.
Abbas teaches using the combination of a non-ionic surfactant and a variety of alcohols added thereto will act as pour point depressants for formulations in combination for waterflooding subterranean formations to recover oil. The combination results in a superior pour point temperature, a common problem with non-ionic surfactants and the same problem cited in Applicant’s specification. Abbas teaches that adding propylene glycol monomethyl ether [0049] results in superior pour point values for a nonionic surfactant formulation, [0045]; [0046]. Abbas also teaches that “alcohol alkoxylates used in carbon dioxide emulsion flooding tend to have high pour points”.  Applicant’s claimed non-ionic surfactant is an alcohol ethoxylate, which is an alkoxylate. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Velez and add a pour point depressant such as methoxy propanol as taught by Abbas because Abbas teaches that nonionic surfactants having similar structures and generally grouped together, i.e. alcohol alkoxylates, will benefit from combining them with an alcohol as claimed for the purpose of lowering the pour point during treatment operations


Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues the term “consisting essentially of” imparts patentability to the instant claims over the prior art. The Examiner respectfully disagrees. First it is noted that Applicant has not argued why the prior art allegedly comprises more ingredients than claim 1 or what else is present. There is just a blanket statement that it is not taught. The Examiner’s analysis of Velez shows that claim one only teaches a single method step comprising injecting two ingredients into a wellbore. 
If the Examiner is wrong in this analysis here is the rejection that will be made upon appeal.
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to reduce the composition of the wellbore fluid to only two or three ingredients for the purpose of saving money by injecting as few as expensive surfactants as possible into a wellbore that would be sufficient to do the job as a routine engineering design principle since Applicant has not shown that the modification produces unexpected results or solves any stated problem.


Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US PG PUB 2015/0129227 teaches hydrocarbon recovery using nonionic surfactants that comprise alcohol ethoxylates matching Applicants claims, see [0074].
2. EP 0482687 A1 discloses a concentrated liquid, pourable composition which comprises: a) 50-95 wt. % of a C8-C26 IOS surfactant; b) 4-49 wt. % of water; and c) 1-46 wt. % of a lower alcohol, a nonionic surfactant, a polyethylene glycol, a polypropylene glycol, a salt-tolerant anionic surfactant, or a mixture thereof. Said nonionic surfactant may be a C7 to C18-alcohol that is alkoxylated with ethylene oxide and/or propylene oxide with a minimum degree of alkoxylation of 2. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674